In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-990V
                                       Filed: April 16, 2015
                                           Unpublished

****************************
TRACY CZUPRYNSKI,                     *
                                      *
                    Petitioner,       *       Damages Decision Based on Proffer;
      v.                              *       Influenza (flu); Cause-in-fact;
                                      *       Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                   *       Administration; Special Processing Unit;
AND HUMAN SERVICES,                   *
                                      *
                    Respondent.       *
                                      *
****************************
Meredith Daniels, Esq., Conway, Homer & Chin-Caplin, P.C., Boston, MA, for petitioner.
Debra Filteau Begley, Esq., US Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES 1

Vowell, Chief Special Master:

       On October 15, 2014, Tracy Czuprynski filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., [the
“Vaccine Act” or “Program”]. Petitioner alleged that she suffered a left shoulder injury
as a result of the administration of an influenza (flu) vaccination on October 2, 2012.
Petition at 1-2. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On January 8, 2015, respondent filed her Rule 4(c) report [“Res. Report”], in
which she conceded that petitioner is entitled to compensation in this case. Res. Report
at 3-4. Specifically, respondent indicated that “a preponderance of evidence
establishes that the injury to petitioner’s left shoulder was caused by the administration
of her October 2, 2012 flu vaccine, and that petitioner’s injury is not due to factors
unrelated to the administration of the October 2, 2012 flu vaccine.” Id at 3. Respondent
indicated that petitioner has satisfied all the prerequisites for compensation under the
Vaccine Act. Id.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
       On January 9, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation. On April 15, 2015, respondent filed a proffer on award of compensation
[“Proffer”] detailing compensation in the amount of $76,623.04, including $1,623.04 for
past unreimbursable expenses and $75,000.00 for pain and suffering. Proffer at 1.
Respondent averred that petitioner agreed to the amount set forth therein. Id. This
amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a).


      Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $76,623.04 in the form of a check payable to petitioner, Tracy
Czuprynski. This amount accounts for all elements of compensation under 42
U.S.C. § 300aa-15(a) to which petitioner would be entitled.

       The clerk of the court is directed to enter judgment in accordance with this
decision. 2

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




2
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
          Case 1:14-vv-00990-UNJ Document 20 Filed 04/15/15 Page 1 of 2



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

*************************************
TRACY CZUPRYNSKI,                   *
                                    *
                  Petitioner,       *                        No. 14-990V
                                    *                        CHIEF SPECIAL MASTER
v.                                  *                        DENISE VOWELL
                                    *
SECRETARY OF HEALTH AND             *
HUMAN SERVICES,                     *
                                    *
                  Respondent.       *
*************************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       For purposes of this proffer, the term “vaccine-related” is as described in Respondent’s

Rule 4(c) Report, filed on January 8, 2015, conceding entitlement in this case. Based upon the

evidence of record, respondent proffers that petitioner should be awarded $76,623.04, consisting

of $1,623.04 in past unreimbursable expenses and $75,000.00 in pain and suffering. This

represents all elements of competition to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a) for her vaccine-related injury.1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment described below, and request that the Chief Special Master’s

decision and the Court’s judgment award the following:




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
          Case 1:14-vv-00990-UNJ Document 20 Filed 04/15/15 Page 2 of 2



               A lump sum of $76,623.04 in the form of a check payable to petitioner, Tracy
               Czuprynski. This amounts accounts for all elements of compensation under 42
               U.S.C. § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     BENJAMIN C. MIZER
                                                     Principal Deputy Assistant Attorney General

                                                     RUPA BHATTACHARYYA
                                                     Director
                                                     Torts Branch, Civil Division

                                                     VINCENT J. MATANOSKI
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     MICHAEL P. MILMOE
                                                     Senior Trial Counsel
                                                     Torts Branch, Civil Division

                                                     /s/ DEBRA A. FILTEAU BEGLEY
                                                     DEBRA A. FILTEAU BEGLEY
                                                     Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     Phone: (202) 616-4181
Dated: April 15, 2015                                Fax:     (202) 353-2988